Citation Nr: 0721143	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
March 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that decision, the RO granted service 
connection for PTSD and assigned an initial evaluation 30 
percent, effective December 19, 2002, the date of the claim.  
The veteran was notified of that action and appealed, 
claiming that the disability should be rated higher.  

The veteran testified at a videoconference hearing before a 
veterans law judge in September 2004.  A transcript of that 
hearing was produced and has been included in the claims 
folder for review.  

The Board remanded the claim in January 2005.  In that 
Remand, the Board noted that the veteran had raised the issue 
of entitlement to service connection for the residuals of a 
head injury, other than a scar, and asked that it be further 
developed by the Appeals Management Center (AMC) and/or the 
RO.  It is noted that the Remand was issued for the purpose 
of obtaining additional information with respect to the 
veteran's service-connected psychiatric disorder.  

In June 2006, the AMC, at the Cleveland Resource Center, 
a.k.a., the Cleveland RO, issued a decision that granted 
service connection for temporolimbic epilepsy (the residuals 
of a head injury).  It also granted an increased evaluation 
for the veteran's PTSD; the disability rating was raised from 
30 to 50 percent, effective the date of the original claim.  
This is not a full grant of the benefit sought on appeal 
because higher ratings are available.  Regarding a claim for 
an increased rating, the claimant is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and such a claim remains in appellate status where a 
subsequent rating decision awarded a higher rating, but less 
than the maximum available benefit.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus, the issue remains before the Board 
and it has been returned to the Board for review.  


REMAND

As reported above, the veteran provided testimony before the 
Board in September 2004.  Since that hearing and the 
subsequent Board Remand of January 2005, the veterans law 
judge has left the Board.  

In March 2007, the Board notified the veteran that the 
veterans law judge had left the Board.  The Board further 
informed the veteran that he had the right to provide 
additional testimony before a different law judge if he so 
desired.  After being notified of that possibility, the 
veteran informed the Board that he desired to attend a 
videoconference hearing before a veterans law judge at the 
regional office.  As such, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

The RO should schedule the appellant for 
a Travel Board videoconference hearing, 
as requested by the veteran.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2006).  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, if otherwise in order, the claims file should be 
returned to the Board for appellate review.  The Board 
intimates no opinion as to the outcome of this case.  No 
action by the appellant is required until she is so informed.  
The purposes of this REMAND are to schedule a Travel Board 
hearing and to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




